UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-08291 ISI Strategy Fund, Inc. (Exact name of registrant as specified in charter) 666 Fifth Avenue, 11th Floor New York, New York (Address of principal executive offices) (Zip code) R. Alan Medaugh, President ISI, Inc. 666 Fifth Avenue, 11th FloorNew York, New York10103 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 446-5600 Date of fiscal year end: October 31, 2012 Date of reporting period: October 31, 2012 Item 1. Reports to Stockholders. ANNUAL REPORT October 31, 2012 TOTAL RETURN U.S. TREASURY FUND, INC. MANAGED MUNICIPAL FUND, INC. NORTH AMERICAN GOVERNMENT BOND FUND, INC. ISI STRATEGY FUND, INC. ISI Funds Annual Report – Table of Contents Investment Advisor’s Message 1 Management Discussion & Analysis 3 Performance Comparisons 10 Shareholder Expense Examples 18 Portfolio Profiles 21 Schedule of Investments 22 Statements of Assets and Liabilities 37 Statements of Operations 41 Statements of Changes in Net Assets 43 Financial Highlights 49 Notes to Financial Statements 56 Report of Independent Registered Public Accounting Firm 66 Fund Directors and Officers 67 Notice to Shareholders 70 Investment Advisory Agreement Approval 71 Privacy Policy 75 Investment Advisor’s Message 10/31/2012 Dear Shareholder: I am pleased to present the Annual Report to Shareholders for the ISI Funds. This report covers the 12-month reporting period through October 31, 2012 and includes commentary from the Funds’ portfolio managers at International Strategy & Investment Inc. (“ISI”) (see Management Discussion and Analysis that follows this letter for more details), a complete list of holdings and the financial statements. Stocks recorded a positive return for the quarter and last year and a small positive return for the last five years. For example, the Dow Jones Wilshire 5000 Index was up +3.36% for the quarter, +14.30% for the last year and averaged +0.77% for the past five years. U.S. Treasuries increased over the last year and the last 5 years. The Barclays Capital Treasury Index was +3.66% for the past year and averaged +6.03% for the past five years. Top quality municipal indices were also up for the last year and for the last five years. For example, the Barclays Capital Municipal GO Index was +8.07% for the past year and averaged +6.23% for the past five years. The following is a summary of fund performance during the reporting period. These performance figures assume the reinvestment of dividend and capital gain distributions, and exclude the impact of any sales charges. During the year ended October 31, 2012, Total Return U.S. Treasury Fund and North American Government Bond Fund continued their policy of paying dividends at a fixed rate, which resulted in dividends consisting of net investment income, short-term capital gains, and long-term capital gains. Total Return U.S. Treasury Fund’s investment objective is to achieve a high level of total return with relative stability of principal, and secondarily, high current income consistent with an investment in securities issued by the United States Treasury. For the reporting period, the Fund produced a one-year total return of +3.28% and a five-year average annual total return of +5.71%. From its inception on August 10, 1988 through October 31, 2012, the Fund has posted a cumulative total return of +384.23%, which translates into an average annual total return of +6.73%. The Fund’s net assets totaled $77.83 million at the end of the reporting period. ISI Managed Municipal Fund’s investment objective is to provide a high level of total return with relative stability of principal and, secondarily, high current income exempt from federal income tax through investment in a portfolio consisting primarily of tax-free municipal obligations. For the reporting period, the Class A Shares produced a one-year total return of +6.34% and a five-year average annual total return of +4.55%. From its inception on February 26, 1990 through October 31, 2012, the Fund has posted a cumulative total return of +221.93%, which translates into an average annual total return of +5.29%. From its inception on September 15, 2010 through October 31, 2012, the ISI Class I Shares have posted a cumulative total return of +9.16%, which translates to an average annual total return of +4.33%. The Fund’s net assets totaled $116.58 million at the end of the reporting period. 1 Investment Advisor’s Message (continued) ISI North American Government Bond Fund’s investment objective is to provide a high level of current income, consistent with prudent investment risk, by investing primarily in a portfolio consisting of fixed income securities issued or guaranteed by the governments of the United States, Canada and Mexico. For the reporting period, the ISI Class A Shares produced a one-year total return of +2.71% and a five year average annual total return of +5.10%. From its inception on January 15, 1993 through October 31, 2012, the ISI Class A Shares have posted a cumulative total return of +204.29%, which translates into an average annual total return of +5.78%. For the reporting period, the ISI Class C Shares produced a one-year total return of +2.13% and a five year average annual total return of +4.47%. From its inception on May 16, 2003 through October 31, 2012, the ISI Class C Shares have posted a cumulative total return of +44.49%, which translates into an average annual total return of +3.97%. From its inception on September 15, 2010 through October 31, 2012, the ISI Class I Shares have posted a cumulative total return of +9.01%, which translates to an average annual total return of +4.14%. The Fund’s net assets totaled $165.71 million at the end of the reporting period. ISI Strategy Fund has an investment objective of maximizing total return through a combination of long-term growth of capital and current income by actively allocating the Fund’s assets between common stocks of U.S. issuers and U.S. Treasury securities. For the reporting period, the Fund produced a one-year total return of +13.69% and a five-year average annual total return of +1.48%. From its inception on September 16, 1997 through October 31, 2012, the Fund has posted a cumulative total return of +106.27%, which translates into an average annual total return of +4.90%. The Fund’s net assets totaled $63.51 million at the end of the reporting period. We would like to welcome new investors to the ISI Funds and thank those who have been with us for some time. We appreciate your confidence. Sincerely, R. Alan Medaugh President November 14, 2012 The performance numbers stated above do not include a deduction for the maximum sales charge (3.00%) or maximum deferred sales charge, as applicable to each Fund. If the maximum sales charge or maximum deferred sales charge (as applicable) was deducted for each Fund the stated performance numbers would be lower. Performance data quoted represents past performance and is no guarantee of future results. Current performance may be lower or higher than the performance data quoted. Investment return and principal value will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than original cost. For the most recent month-end performance of a Fund, please call (800) 882-8585. The total annualized operating expense ratios of the Funds as of October 31, 2012 were as follows: Total Return US Treasury Fund, Inc. – 0.83%; Managed Municipal Fund, Inc.-Class A – 0.99%; Managed Municipal Fund, Inc.-Class I – 0.74%; North American Government Bond Fund, Inc.-Class A – 1.18%; North American Government Bond Fund, Inc.-Class C – 1.78%; North American Government Bond Fund, Inc.-Class I – 0.78%; and ISI Strategy Fund, Inc. – 1.11%. The operating expense ratios may vary over time. 2 Management Discussion & Analysis (Unaudited) The Total Return U.S. Treasury Fund This fiscal year, the Treasury yields rose to highs in mid-March, fell sharply to lows in July and retraced some of the decline by fiscal year end. The market anticipated first a stronger economy, and when disappointed with growth in the summer, yields reversed course. The economy made some headway as the fiscal year closed, despite political uncertainties in the U.S., Europe and China. The Federal Reserve moved to open-end purchases to support the economy. The Fund’s active maturity management anticipated the Federal Reserve’s move by increasing the Fund’s holdings of 5 – 10 year issues. At the end of the fiscal year, the Fund had 74.6% of its maturities in the 5 – 10 year range. By comparison, the Treasury market as a whole, according to Barclays Capital Treasury Index, the 5 – 10 year maturity range represented only 22.73% of the Treasury market. 3 Management Discussion & Analysis (Unaudited) (continued) The Managed Municipal Fund Municipal yields fell on balance during the fiscal year. Please see 10-year AAA yield chart for fiscal year 2012 below. 4 Management Discussion & Analysis (Unaudited) (continued) The Fund purchased issues primarily in the 10+ year range during the fiscal year. The reason was the attractive yield on tax free, high quality municipals when compared to U.S. Treasuries. While not as high a percentage of Treasuries this year when compared with last year, the yields generally remain significantly above Treasuries. This is especially the case beyond 10 years. Please see table below. Comparison of AAA Municipal Yields as a Percentage of U.S. Treasury Yields (10/31/11 and 10/31/12) % of Treasury Yield* Maturity 10/31/11 10/31/12 5 Year 10 year 15 year 20 year * Source: Bloomberg 5 Management Discussion & Analysis (Unaudited) (continued) The North American Government Bond Fund The Fund’s positive performance was primarily due to the roughly 70% of the Fund held in U. S. Treasuries. Intermediate Treasuries (5-year) fell almost 0.25% during the fiscal year, producing price gains for the bonds. Canada had a more modest rally in its 5-year bonds (yields down 0.16%) while 5-year Mexican bond yields rose very modestly (yields up 0.10%). The Canadian dollar was roughly unchanged versus the U.S. dollar while the Mexican peso rose versus the U.S. dollar. Please see charts below. 6 Management Discussion & Analysis (Unaudited) (continued) 7 Management Discussion & Analysis (Unaudited) (continued) The Strategy Fund The stock market rallied strongly during the fiscal year after a mid-year correction. The Fund benefitted from its equity position. Earnings performance and attractive yields were the basic forces behind the stock market rally. U.S. Treasuries benefitted a bit from Federal Reserve Open end quantitative easing and continued problems in Europe. The Fund’s performance for the fiscal year was up +13.69%. Stocks lead the way with the DJ Wilshire 5000 up +14.30%. The U.S. Treasury position had positive returns. For example, the Barclays Capital U.S. Treasury Index was up +3.66% for the fiscal year. The political uncertainties in the U.S., Europe and China gave the stock market a “Wall of Worry” to climb, which for the most part it did during the fiscal year. Please see charts below showing the price action of the DJ Wilshire 5000 and the decline in 10-year Treasury yields during the fiscal year. 8 Management Discussion & Analysis (Unaudited) (continued) 9 Total Return US Treasury Fund – Performance Comparison1 (Unaudited) 10 Total Return US Treasury Fund – Performance Comparison1 (Unaudited) (continued) Cumulative Total Returns (With Sales Charge) Average Annual Total Returns (With Sales Charge) Periods Ended October 31, 2012 1 Year 3 Years 5 Years 10 Years Since Inception2 1 Year 3 Years 5 Years 10 Years Since Inception2 Total Return US Treasury Fund 0.19% 12.28% 28.12% 52.56% 369.67% 0.19% 3.94% 5.08% 4.31% 6.59% Barclays Capital Treasury Index3 3.66% 16.98% 34.04% 61.43% 420.52% 3.66% 5.37% 6.03% 4.91% 7.06% Barclays Capital Intermediate Treasury Index3 2.48% 13.00% 28.68% 50.39% 344.53% 2.48% 4.16% 5.17% 4.17% 6.36% Barclays Capital Long- Term Treasury Index3 10.40% 42.22% 66.66% 116.51% 781.22% 10.40% 12.46% 10.76% 8.03% 9.42% 1 Past performance is not indicative of future results. Investment return and principal value will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. The performance information presented in the graph and table above does not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. All performance assumes the reinvestment of dividends and capital gain distributions and includes the Fund’s maximum 3.00% sales charge. Distributions of the Fund’s capital gains and non-US Treasury income may be subject to state and local taxes. Management is not aware of any single index that is truly representative of the Fund since its active maturity management policy allows the manager to adjust the weighted average maturity throughout each US Treasury sector. Currently, the Fund’s weighted average maturity is approximately 4.97 years. 2 The Fund’s inception date is August 10, 1988. Benchmark returns are for the periods beginning August 31, 1988. 3 The Barclays Capital Treasury Index is an unmanaged index reflecting the performance of all public Treasury obligations and does not focus on one particular segment of the Treasury market. The Barclays Capital Intermediate Treasury Index is an unmanaged index reflecting the performance of US Treasury securities in the intermediate-term Treasury sector. The Barclays Capital Long-Term Treasury Index is an unmanaged index reflecting the performance of US Treasury securities in the long-term Treasury sector. Benchmark returns do not reflect expenses or sales charges that have been deducted from the Fund’s returns. Expense Ratio Information as of: October 31, 2012 Gross Expense Ratio 0.83% 11 Managed Municipal Fund – Performance Comparison1 (Unaudited) 12 Managed Municipal Fund – Performance Comparison1 (Unaudited) (continued) Cumulative Total Returns (With Sales Charge) Average Annual Total Returns (With Sales Charge) Periods Ended October 31, 2012 1 Year 3 Years 5 Years 10 Years Since Inception 1 Year 3 Years 5 Years 10 Years Since Inception Managed Municipal Fund - ISI Class A Shares2 3.18% 11.08% 21.15% 42.22% 212.25% 3.18% 3.57% 3.91% 3.58% 5.15% Managed Municipal Fund - ISI Class I Shares3 6.60% — — — 9.16% 6.60% — — — 4.33% Barclays Capital General Obligation Index4 8.07% 21.10% 35.30% 66.40% 298.82% 8.07% 6.59% 6.23% 5.22% 6.29% Barclays Capital Prerefunded Municipal Bond Index4 2.85% 8.85% 22.30% 43.39% 212.31% 2.85% 2.87% 4.11% 3.67% 5.15% Consumer Price Index5 2.20% 7.05% 10.75% 28.13% 50.46% 2.20% 2.30% 2.06% 2.51% 1.82% 1 Past performance is not indicative of future results. Investment return and principal value will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. The performance information presented in the graph and table above does not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. All performance assumes the reinvestment of dividends and capital gain distributions and includes the sales charge, if applicable. ISI Class A Shares have a maximum 3.00% sales charge. Distributions of the Fund’s income and capital gains may be subject to state and local taxes. 2 The ISI Class A Shares inception date is February 26, 1990. Benchmark returns are for the periods beginning February 28, 1990. 3 The ISI Class I Shares inception date is October 7, 2010. Benchmark returns are for the period beginning October 31, 2010. 4 The Barclays Capital General Obligation Index is an unmanaged index reflecting general municipal bond market performance. The Barclays Capital Prerefunded Municipal Bond Index, an unmanaged index, is a subcomponent of the general Barclays Capital Municipal Bond Index, and contains only bonds from that index that have been prerefunded or escrowed to maturity. Benchmark returns do not reflect expenses or sales charges that have been deducted from the Fund’s returns. 5 The Consumer Price Index is a widely used measure of inflation. Expense Ratio Information as of: October 31, 2012 Gross Expense Ratio – Class A 0.99% Gross Expense Ratio – Class I 0.74% 13 North American Government Bond Fund – Performance Comparison1 (Unaudited) 14 North American Government Bond Fund – Performance Comparison1 (Unaudited) (continued) Cumulative Total Returns (With Sales Charge) Average Annual Total Returns (With Sales Charge) Periods Ended October 31, 2012 1 Year 3 Years 5 Years 10 Years Since Inception 1 Year 3 Years 5 Years 10 Years Since Inception North American Government Bond Fund - ISI Class A Shares2 -0.43% 12.78% 24.45% 58.54% 195.14% -0.43% 4.09% 4.47% 4.72% 5.62% North American Government Bond Fund - ISI Class C Shares3 1.13% 14.33% 24.44% — 44.49% 1.13% 4.56% 4.47% — 3.97% North American Government Bond Fund - ISI Class I Shares4 3.14% — — — 9.01% 3.14% — — — 4.14% Barclays Capital Intermediate Treasury Index5 2.48% 13.00% 28.68% 50.39% 183.41% 2.48% 4.16% 5.17% 4.17% 5.41% Barclays Capital Emerging Americas Index: Mexico Section / Citigroup US Broad Investment-Grade Bond Index Mexico Sector / Barclays Capital Global Aggregate Index: Mexico Section6 11.19% 36.63% 31.15% 103.16% 569.00% 11.19% 10.96% 5.57% 7.35% 10.10% Consumer Price Index7 2.20% 7.05% 10.75% 28.13% 69.01% 2.20% 2.30% 2.06% 2.51% 2.69% 1 Past performance is not indicative of future results. Investment return and principal value will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. The performance information presented in the graph and table above does not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. All performance assumes the reinvestment of dividends and capital gain distributions and includes sales charges, if applicable. ISI Class A shares have a maximum 3.00% sales charge. ISI Class C Shares have a maximum 1.00% contingent deferred sales charge in the first year, which is eliminated thereafter. 2 ISI Class A Shares inception date is January 15, 1993. Benchmark returns are for the periods beginning January 31, 1993. 3 ISI Class C Shares inception date is May 16, 2003. Cumulative and annualized returns for the Barclays Capital Intermediate Treasury Index from May 31, 2003 through October 31, 2012 were 45.33% and 4.04%, respectively. 4 ISI Class I Shares inception date is September 16, 2010. Benchmark returns are for the periods beginning September 30, 2010. 5 The Barclays Capital Intermediate Treasury Index is an unmanaged index reflecting the performance of US Treasury securities in the intermediate-term Treasury sector. Benchmark returns do not reflect expenses or sales charges that have been deducted from the Fund’s returns. 6 Reflects the performance of the Barclays Capital Emerging Americas Index: Mexico Section through October 31, 2004 and the Citigroup US Broad Investment-Grade Bond Index Mexico Sector from that date through October 31, 2006 and the Barclays Capital Global Aggregate Index: Mexico from October 31, 2006 through October 31, 2012. The Barclays Capital Emerging Americas Index: Mexico Section has been discontinued. Barclays Capital Emerging Americas Index: Mexico Section was an unmanaged sub-index of the Barclays Capital Emerging Americas Index reflecting the performance of selected Mexican debt instruments with maturities of one year or more. The Citigroup US Broad Investment-Grade Bond Index Mexico Sector is an unmanaged sub-index of the Citigroup US Broad Investment-Grade Bond Index reflecting the performance of selected Mexican debt instruments with maturities of one year or more. The Barclays Capital Global Aggregate Index: Mexico Section is an unmanaged sub-index of Barclays Capital Global Aggregate Index which provides broad-based measure of global investment-grade fixed income markets. The Mexico Section reflects the US dollar performance of selected Mexican government peso-denominated debt instruments with maturities of one year or more. Benchmark returns do not reflect expenses or sales charges that have been deducted from the Fund’s returns. 7 The Consumer Price Index is a widely used measure of inflation. Expense Ratio Information as of: October 31, 2012 Gross Expense Ratio – Class A 1.18% Gross Expense Ratio – Class C 1.78% Gross Expense Ratio – Class I 0.78% 15 ISI Strategy Fund – Performance Comparison1 (Unaudited) 16 ISI Strategy Fund – Performance Comparison1 (Unaudited) (continued) Cumulative Total Returns (With Sales Charge) Average Annual Total Returns (With Sales Charge) Periods Ended October 31, 2012 1 Year 3 Years 5 Years 10 Years Since Inception2 1 Year 3 Years 5 Years 10 Years Since Inception2 ISI Strategy Fund 10.29% 34.28% 4.39% 84.58% 100.07% 10.29% 10.32% 0.86% 6.32% 4.69% DJ Wilshire 5000 (Full Cap) Index3 14.30% 46.83% 3.91% 111.79% 105.87% 14.30% 13.66% 0.77% 7.79% 4.90% Consumer Price Index4 2.20% 7.05% 10.75% 28.13% 38.65% 2.20% 2.30% 2.06% 2.51% 2.19% Lipper Flexible Portfolio Funds Average5 8.77% 30.66% 8.70% 99.21% 101.27% 8.77% 9.32% 1.68% 7.13% 4.75% 1 Past performance is not indicative of future results. Investment return and principal value will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. The performance information presented in the graph and table above does not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. All performance assumes the reinvestment of dividends and capital gain distributions and includes the Fund’s maximum 3.00% sales charge. 2 The Fund’s inception date is September 16, 1997. Benchmark returns are for the periods beginning September 30, 1997. 3 The DJ Wilshire 5000 (Full Cap) Index is an unmanaged index that represents the broadest measure of the US equity market. Benchmark returns do not reflect expenses or sales charges that have been deducted from the Fund’s returns. 4 The Consumer Price Index is a widely used measure of inflation. 5 Lipper figures represent the average total returns by all mutual funds designated by Lipper as falling into the category indicated. The Lipper Flexible Portfolio Funds Average category includes funds that allocate their investments across various asset classes, including domestic common stocks, bonds and money market instruments with a focus on total return. Expense Ratio Information as of: October 31, 2012 Gross Expense Ratio 1.11% 17 Shareholder Expense Examples (Unaudited) As a shareholder of the Funds, you may incur two types of cost; (1) transaction costs, including sales charges (loads); and (2) ongoing costs, including management fees, Rule 12b-1 distribution/shareholder service fees and other Fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in each Fund and to compare these costs with the ongoing costs of investing in other mutual funds. A mutual fund’s ongoing costs are expressed as a percentage of its average net assets. This figure is known as the expense ratio. The expenses in the tables below are based on an investment of $1,000 made at the beginning of the period shown (May 1, 2012) and held for the entire period (October 31, 2012). Actual Expenses – “Actual Return” in the following table provides information about actual account values and actual expenses. You may use the information here, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the “Expenses Paid During Period” column to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes – “Hypothetical Returns” in the following table provides information about hypothetical account values and hypothetical expenses based on each Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the actual return of each Fund. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in a Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Expenses shown in the tables are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads). Therefore, “Hypothetical Returns” in the table are useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. If these transactional costs were included, your costs would have been higher. 18 Shareholder Expense Examples (Unaudited) (continued) Total Return US Treasury Fund Beginning Account Value May 1, 2012 Ending Account Value October 31, 2012 Expenses Paid During Period(1) Annualized Expense Ratio Based on Actual Fund Return 0.80% Based on Hypothetical 5% Return 0.80% Managed Municipal Fund – Class A Beginning Account Value May 1, 2012 Ending Account Value October 31, 2012 Expenses Paid During Period(1) Annualized Expense Ratio Based on Actual Fund Return 0.98% Based on Hypothetical 5% Return 0.98% Managed Municipal Fund – Class I Beginning Account Value May 1, 2012 Ending Account Value October 31, 2012 Expenses Paid During Period(1) Annualized Expense Ratio Based on Actual Fund Return 0.74% Based on Hypothetical 5% Return 0.74% North American Government Bond Fund – Class A Beginning Account Value May 1, 2012 Ending Account Value October 31, 2012 Expenses Paid During Period(1) Annualized Expense Ratio Based on Actual Fund Return 1.15% Based on Hypothetical 5% Return 1.15% North American Government Bond Fund – Class C Beginning Account Value May 1, 2012 Ending Account Value October 31, 2012 Expenses Paid During Period(1) Annualized Expense Ratio Based on Actual Fund Return 1.75% Based on Hypothetical 5% Return 1.75% Expenses are equal to the Fund’s annualized expense ratio for the period, multiplied by the average account value over the period, multiplied by 184/366 (to reflect the one-half year period). 19 Shareholder Expense Examples (Unaudited) (continued) North American Government Bond Fund – Class I Beginning Account Value May 1, 2012 Ending Account Value October 31, 2012 Expenses Paid During Period(1) Annualized Expense Ratio Based on Actual Fund Return 0.76% Based on Hypothetical 5% Return 0.76% ISI Strategy Fund Beginning Account Value May 1, 2012 Ending Account Value October 31, 2012 Expenses Paid During Period(1) Annualized Expense Ratio Based on Actual Fund Return 1.08% Based on Hypothetical 5% Return 1.08% Expenses are equal to the Fund’s annualized expense ratio for the period, multiplied by the average account value over the period, multiplied by 184/366 (to reflect the one-half year period). 20 Portfolio Profiles (Unaudited) Portfolio Profiles (as a % of Net Assets) October 31, 2012 Total Return US Treasury Fund US Treasury Obligations % Other Assets and Liabilities % % Managed Municipal Fund Aaa Municipal Obligations* % Aa Municipal Obligations* % NR Municipal Obligations* % US Treasury Obligations % Other Assets and Liabilities % % * Ratings are based on Moody’s Investors Service, Inc. North American Government Bond Fund Canadian Securities % Mexican Securities % US Treasury Obligations % Other Assets and Liabilities % % ISI Strategy Fund Consumer Discretionary % Consumer Staples % Energy % Financials % Health Care % Industrials % Information Technology % Materials % Telecommunication Services % Utilities % US Treasury Obligations % Other Assets and Liabilities % % 21 Total Return US Treasury Fund Schedule of Investments October 31, 2012 Security Interest Rate Maturity Date Principal Amount Value US TREASURY OBLIGATIONS - 99.28% US Treasury Notes 1.375% 02/15/13 $ $ US Treasury Notes 1.375% 03/15/13 US Treasury Notes 0.625% 04/30/13 US Treasury Notes 3.750% 11/15/18 US Treasury Notes 1.250% 01/31/19 US Treasury Notes 2.625% 08/15/20 US Treasury Bonds 8.125% 08/15/19 US Treasury Bonds 8.750% 08/15/20 17,155,710 Total US Treasury Obligations (Cost $72,288,364) $
